885 F.2d 865Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mary K. LABELLE, Plaintiff-Appellant,v.Harold BILLS, Bass Transportation Company, Inc., Defendants-Appellees.
No. 89-2002.
United States Court of Appeals, Fourth Circuit.
Submitted July 12, 1989.Decided Sept. 15, 1989.

Richard G. Hall, Brook & Hall, on brief for appellant.
John H. Johnston, Slenker, Brandt, Jennings & Johnston, on brief for appellees.
Before K.K. HALL, PHILLIPS, and WILKINS, Circuit Judges.
PER CURIAM:


1
Mary K. LaBelle appeals from a judgment entered on a jury verdict in favor of Harold Bills and Bass Transportation Company, Inc., on her automobile negligence claim.  She argues that the district court erred by instructing the jury on contributory negligence and excluding certain evidence.  We affirm.


2
At approximately midnight on June 4, 1986 an automobile driven by LaBelle collided with a tractor-trailer rig owned by Bass and driven by Bills.  The undisputed evidence presented at trial established that at the time of the accident both vehicles were proceeding south on Interstate 95 in Fairfax County, Virginia, and that LaBelle was driving in the lane to the right of Bills.  The testimony was conflicting, however, regarding the lane in which the accident actually occurred.


3
LaBelle attempted to introduce into evidence a report from Bills' employment file regarding the accident and the transcript of a deposition of LaBelle's treating physician.  The district court refused to admit the report on the grounds that it did not constitute an admission and would be unfairly prejudicial.  Fed.R.Evid. 801(d)(2), 403.  The court excluded the deposition transcript because there was an insufficient showing that the physician was unavailable for trial.  Fed.R.Civ.P. 32(a)(3).


4
We find that the district court did not abuse its discretion in excluding the proposed exhibit and the deposition transcript.  We also find that the district court properly instructed the jury regarding contributory negligence on the part of Labelle.


5
We dispense with oral argument because the facts and legal arguments are adequately presented in the briefs and record and the decisional process would not be aided by oral argument.  Fed.R.App.P. 34(a);  Loc.R. 34(a).


6
AFFIRMED.